Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to amendment filed on 4/28/22.  Claims 1,15 are amended.  Claims 2-3,16,18 are cancelled and claims 21-24 are added.  Claims 1,4-15,17,19-24 are pending.
The previous 112 first paragraph rejection is withdrawn due to the amendment.
Claim Rejections - 35 USC § 112
Claims 1 and 15 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, the terms “ light and crumbly texture” are vague and indefinite because they are relative.  What would be considered as light and what kind of texture qualified as crumbly texture.
Claim 15 has the same problem as claim 1 with respect to the limitation “ crumbly texture”.

Claim Rejections - 35 USC § 103
Claims 1,4-6,8-15,17,19-22  is/are rejected under 35 U.S.C. 103 as being unpatentable over Strong ( 4762723) in view of Borek ( 5874120), Jensen ( 2010/0239720) and Ardisson-Korat ( 20130045317).
For claims 1,19,20,  Strong discloses a crispy co-extruded foodstuff comprising an extruded casing having a sugar content of about 6-20% and less than about 94% wheat flour and an extruded filling.  Strong discloses that alternatives embodiments also include a coextruded cookie having a topping and/or coating.  
For claims 1,15, Strong discloses the primary flour is wheat flour and secondary flours such as corn flour, rice flour etc.. can be added to enhance flavor or texture qualities.  Table VII shows a casing composition  comprising 49.6% wheat flour, about 13% rice flour, about 10% corn meal and about 20% sugar.  The use of both flour and corn meal indicates various particle sizes because meal is known to have bigger particle sizes than flour.  Strong also discloses in example III of casing comprising wheat flour and rye flour which is a non-wheat flour.  The amount of rye flour is about 10% taking into consideration all ingredients.  
For claim 6, Strong discloses the product has a final moisture content of about 2-5% for the casing and about 1-3% for the filling.  Thus, the moisture content of the product fall within the claimed range.  
For claim 8, the sugar content of the casing ranges from about 2-35% which includes the claimed range.  
For claim 12, table IX discloses casing comprising 4% cocoa.  
For claim 15, Strong discloses a method of coextruding a baked foodstuff comprising mixing casing material comprising less than about 94% wheat flour, mixing a filling material comprising fat and sugar and co-extruding the casing material and filling material.  Upon exiting the extruder, the coextruded product has a filled tubular pipe-like shape.  The filled tubular pipe-like shaped product is machined into distinct pieces.  The pieces are dried to a moisture content between about 5-8% to make the final product crisp.
(see columns 2-5,9 and the examples)
 Strong does not disclose the filling weight and density and agglomerated particulate component as in claims 1,15,the density in claim 4, the amounts of cocoa in claims 11,13,14, the filling comprising solid fat and the filling to casing ratio as in claim 15 , the filling weight as in claim 17, the water activity as in claim 5 and the strength as in claims 9-10, the total sugar content as in claims 19-20 and the agglomerated component including cocoa as in claims 21-22.
Borek discloses a method for preparing food pieces containing filling.  Borek teaches that unpuffed  extrudate generally have a density of about .8g/cc to .9g/cc.  Puffing causes the density to lower to .06g/cc and partial puffing gives a density of lower than.25g/cc.  ( see col. 4 lines 45-55)
Jensen disclose a dual textured snack food comprising crispy or crunchy outer casing and a creamy filling.  The center filling comprises about 50-20% of the snack food and the outer casing comprising as much as 80%.  In an embodiment, the filling comprises about 80-50% of the snack food.  The filling component is made from mixture of liquid and solid fat.  Preferably, the liquid fat is entrapped or fixed within the crystalline structure of the solid fat to inhibit, minimize and/or prevent wicking of the liquid fat into the outer casing component. Jensen discloses the outer casing is made from starch-containing component including corn flour, wheat flour, potato flour, rice flour etc.. and mixture thereof( see paragraphs 0008,0009,0033,0032,0037,0065,0069,0070,0072)
Ardisson-Korat discloses extruded snack food product comprising a crisp, expanded outer casing and an inner filling.  Ardisson-Korat discloses the food product has a hardness by measuring of the force required to crack the outer shell of about 1.75lb-3.5lb force ( 794-1587 gram).  The product comprises a water activity of from about .25-.5.  The low water activity of the product contributes to the excellent shelf-stability.  Ardisson-Korat also discloses that the product can be seasoned with seasoning after forming. The product comprises a seasoning layer surrounding the shell as shown in figures 3a and 3b Ardisson-Korat teaches to make filling containing 5-25% shortening and 40-70% seasoning powder.  The seasoning powder includes fruit powder, cocoa, chocolate, milk powder, cheddar cheese et…  ( see paragraphs 0010,0034,0035,0036-0037, 0039,0041)
Strong discloses on column 2 lines 66-68, that the coextruded cookie can have topping and/or coating.  It would have been obvious to one to add particulates such as the seasoning powder disclosed in Ardisson-Korat as topping to obtain different taste and texture.  Adding particulates to coated food is known in the art as shown in Ardisson-Korat.  The agglomerated particulate as claimed is interpreted as just particulate because there is no feature defining agglomerated particulate. Ardisson-Korat teaches the product after forming includes seasoning layer.  Ardisson-Korat also teaches seasoning powder such as cocoa, milk powder, fruit powder etc..  It would have been obvious to use the same seasoning powder on the exterior layer as an obvious matter of taste preference.  It would have been obvious to use cocoa seasoning powder when the taste of cocoa is desired.  This would have been an obvious matter of choice.   Strong discloses column 8 lines 1-10, the concentration of sugar in the casing composition controls the texture and density of the external casing during coextrusion.  The more sugar present in the casing composition, the more dense is the external casing of the final product.  Too much sugar limits puffing or expansion of the external casing during coextrusion and too little sugar causes over expansion.  Strong discloses a casing containing between about 2-35% sugar.  The content of sugar is closed to the sugar range claimed; thus, it is obvious the density as claimed can be obtained.  As shown in Borek, the density is related to the degree of expansion or puffing.  It would have been obvious to one skilled in the art to adjust the degree of expansion to obtain any varying density depending on the texture desired.  The parameter is a result-effective variable that is controlled by the degree of expansion and can readily be determined by one skilled in the art through routine experimentation.  For instance, it would have been obvious to obtain a density of .8 when a dense casing is desired or .6 when a less dense casing is wanted.  It would have been obvious to vary the amount of filling and the filling to casing ratio depending on the flavor, taste and texture wanted.  As shown in Jensen, the ratio and amount of filling versus the casing can vary over  varying ranges.  The particular ratio and amount selected would have been an obvious matter of preference.  It would have been obvious to use a combination of liquid and solid fat for the filling to obtain the benefit taught in Jensen.  Strong discloses the casing can comprise flavor such as cocoa.  It would have been an obvious matter of preference to use any varying percentage of cocoa depending on the taste, flavor and appearance desired as the cocoa will give a darker color to the product.    It would also have been obvious to use potato when the flavor and texture provided by potato is wanted.  As shown in Jensen, potato flour is known to be used to make the outer casing.  Applicant has not established any criticality or unexpected result over the amount and the types as the instant specification discloses different types of flour and the amounts can vary over a wide range including up to 100%. Strong discloses sugar cream filling.  As shown in Ardisson-Korat, the filling of coextruded product can be different type of filling including fat, seasoning powder, corn syrup solids etc...  It would have been obvious to one skilled in the art to use a filling with less sugar when desiring to lower the sugar content of the product.  Selecting a filling with lower sugar content would have been an obvious matter of choice.  When the sugar content of the filling is reduced, then the total sugar content of the product is reduced.  It would have been within the skill of one in the art to vary the total sugar content depending on the sweetness level wanted for the product.  Such parameter is an obvious matter of choice and is well within the skill of one in the art. Strong discloses on column 4 lines 10-15, the coextruded product is about 6cm long and 2.5 cm wide.  Thus, the product has a length dimension that is greater than a width dimension as in claims 9-10.  It would have been obvious to one skilled in the art to follow the guideline for the hardness strength which is the same as the claimed compressive strength as taught in Ardisson-Korat depending on the texture desired.  It would also have been obvious to follow the guideline for water activity as taught in Ardisson-Korat to have excellent shelf-stability.  As to the crumbly texture, there is no feature in the claims to define crumbly texture.  The Strong product is a crispy snack product; thus, it is easily broken into small fragments.  It is considered crumbly.  Furthermore, Strong in view of the prior art discloses product with desire density and particulate coating which are the properties recited to give a crumbly texture.  The product of Strong is a crispy and comprises of the same ingredients as claimed; thus, whatever is considered light, it’s obvious the property is present in the Strong product.
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Strong in view of Borek , Jensen and Ardisson-Korat  as applied to claims 1,4-6,8-15,17,19-22 above, and further in view of Zubanas ( 2010/0316772).
Strong does not disclose the viscosity in claim 7.
Zubanas discloses cookie products having a filling.  The filling should have a viscosity such that the filling does not leak or bleed.  In one aspect, the filling has a viscosity of about 10000-80000  centipoise.  (see paragraph 0036)
It would have been obvious to one skilled in the art to form filling having the proper viscosity such that it doesn’t leak , can be extruded and give the proper taste and texture.  It would have been obvious to one skilled in the art to follow the guideline of Zubanas and adjust accordingly depending on the texture, taste and proper workability.
Claims 23-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Strong in view of Borek , Jensen and Ardisson-Korat  as applied to claims 1,4-6,8-15,17,19-22 above, and further in view of Engels ( 2005/0260308).
Strong does not disclose a binder as in claims 23-24.
Engels disclose coated food products, including extruded products.  The coated food product comprises binder and particulates.   ( see paragraphs 0018-0024,0036,0038-0039) 
	It would have been obvious to add a binder as taught in Engels to help the seasoning powder to adhere.
Response to Arguments
Applicant's arguments filed 4/28/22 have been fully considered but they are not persuasive. 
In the response, applicant argues that the particulates of Engels are not disposed on an external surface of the food product.  The amendment changes the rejection as set forth above.  Engels is no longer relied for the teaching of particulates adhering to external surface. Strong discloses on column 2 lines 66-68, that the coextruded cookie can have topping and/or coating.  It would have been obvious to one to add particulates such as the seasoning powder disclosed in Ardisson-Korat as topping to obtain different taste and texture.  Adding particulates to coated food is known in the art as shown in Ardisson-Korat. Ardisson-Korat teaches the product after forming includes seasoning layer.  Ardisson-Korat also teaches seasoning powder such as cocoa, milk powder, fruit powder etc..  It would have been obvious to use the same seasoning powder on the exterior layer as an obvious matter of taste preference.  It would have been obvious to use cocoa seasoning powder when the taste of cocoa is desired.  This would have been an obvious matter of choice.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIEN THUY TRAN whose telephone number is (571)272-1408. The examiner can normally be reached Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





June 9, 2022
/LIEN T TRAN/Primary Examiner, Art Unit 1793